UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7081


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYLAN AUTREY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis III, Senior District Judge. (1:99-cr-00467-TSE-1; 1:16-cv-00788-
TSE)


Submitted: November 29, 2018                                 Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frances H. Pratt, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Christopher John Catizone,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tylan Autrey appeals the district court’s order denying as untimely his 28 U.S.C.

§ 2255 (2012) motion.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Autrey, Nos. 1:99-cr-00467-TSE-1, 1:16-cv-00788-TSE (E.D. Va. filed June 19, 2017 &

entered June 20, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          AFFIRMED




                                          2